Citation Nr: 0208436	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  98-01 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for lumbosacral strain with nerve root irritation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The appellant served on active duty from January 1981 to 
January 1985 and service separation records also show an 
additional 4 months and 26 days of active service.  Service 
records also show a period of service in the Reserves.

The instant appeal arose from an October 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in North Little Rock, Arkansas, which denied an 
application to reopen a claim for service connection for 
lumbosacral strain with symptoms of right nerve root 
irritation.

The case was previously before the Board in February 1999, at 
which time it was Remanded to obtain additional evidence.  
The requested development having been completed, the case is 
once again before the Board for appellate consideration of 
the issue on appeal.  


FINDINGS OF FACT

1.  An unappealed August 1995 rating decision denied service 
connection for lumbosacral strain.  

2.  Evidence received since the August 1995 rating decision 
is new and bears directly and substantially on the matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the veteran's claim. 

3.  The evidence fails to demonstrate an association between 
the claimed disorder and military service.




CONCLUSIONS OF LAW

1.  The August 1, 1995 rating decision is final; new and 
material evidence has been received, and the claim of 
entitlement to service connection for lumbosacral strain is 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7104(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001).

2.  Lumbosacral strain with nerve root irritation was not 
incurred or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1131, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The VA's duty to notify and assist claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2001).  The 
changes to 38 C.F.R. § 3.156(a) (defining new and material 
evidence), the second sentence of 38 C.F.R. § 3.159(c) 
(application of the duty to assist in reopening a claim), and 
38 C.F.R. § 3.159(c) (4) (iii) (medical examination or 
opinion only after new and material evidence is presented, 
are effective prospectively for claims filed on or after 
August 29, 2001.  The veteran's claim to reopen was filed 
prior to August 29, 2001.  

The Board is mindful that subsequent to a personal hearing 
the RO determined that new and material evidence had been 
submitted; following that determination, the RO denied the 
claim because a nexus between the current hearing loss and 
service had not been demonstrated.

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).

In light of the Board's favorable decision herein, with 
respect to finding that new and material evidence has been 
submitted to reopen the veteran's claim, the Board concludes 
that the VA has complied with the VCAA as it may relate to 
reopening of the veteran's claim.  

Prior to an August 1995 rating decision, the record included 
the veteran's service medical records from his period of 
active duty, medical records associated with National Guard 
service and records of post service care.  The August 1995 
rating decision found that the record established that 
injuries in service were acute and transitory and that then 
current back pathology was not demonstrated of in-service 
origin.  

Subsequent to the August 1995 decision, additional evidence 
has been submitted, including a statement from the veteran's 
spouse alleging her opinion of the effects of the damaged 
back since service; records of a Social Security award 
suggesting an association of the veteran's back disorder to 
service, inter alia.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If a claim for service connection was previously denied, the 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  

Under the test established by Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), it must first be determined 
whether the veteran has presented new and material evidence.  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), it 
was noted that while "not every piece of new evidence is 
'material'; we are concerned however, that some evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of an appellant's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  

With consideration that the reason for the RO's August 1995 
denial was that the record did not offer anything in support 
of a finding that the veteran currently had a back disability 
of in-service origin, and the Social Security determination, 
deriving from a private neurosurgery consultation from 
November 1997 reporting a motor vehicle accident in service 
as the source of his back complaints and that he had 
"chronic low back pain" since then, the Board concludes 
that the evidence is new because it proposes to relate to 
service the onset of chronic low back pain and thus 
contributes to a more complete picture of the theory 
surrounding any current back disability.  Therefore, this 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.


Service Connection

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  For 
example, the veteran was specifically notified in 
correspondence dated in March 1998 that medical evidence 
demonstrating an association between his existing lumbar 
pathology and military service was needed because there was 
no evidence that the claimed condition occurred in service or 
was caused by service.  Although the veteran was informed of 
the evidence needed to establish a "well-grounded" claim, 
which is no longer a valid basis for service connection, see 
VCAA, supra, the basic elements for establishing service 
connection, irrespective of the "well-grounded" doctrine, 
have remained unchanged.

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  As to the 
duty to assist the claimant, the appellant has not identified 
any relevant treatment (i.e. pertaining to treatment of the 
claimed disability) beyond that for which development has 
already been undertaken.  In other words, the claimant has 
not referenced any unobtained, obtainable, evidence that 
might aid the claim.  Although VA has a "duty to assist" in 
the development of claims, that duty is not "a one-way  
street."  If a claimant wishes help, he cannot passively wait 
for it.  See Wood v. Derwinski, 1 Vet. App. at 193.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  Therefore, there is no 
indication that additional relevant records exist that have 
not been obtained.  Accordingly, additional development for 
compliance with the new duty to assist requirements is not 
necessary, and the appellant is not prejudiced by the Board's 
decision not to do so.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations were effective on 
November 9, 2000.

The Board concludes that additional development would serve 
no useful purpose.  See Soyini v.  Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to  requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.

As noted above, in September 2001, the RO reopened and 
considered the claim on the basis of the entire record.  
Accordingly, there is no prejudice to the veteran if the 
Board considers the claim on the same basis.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or  
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110, (West 1991); 38 C.F.R. § 3.303(a) (2001).  Service 
connection may also be granted for any disease diagnosed  
after discharge, when all the evidence, including that  
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10  
Vet. App. 488, 495 (1997).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

"In order to prevail on the issue of service connection . . 
. there must be medical evidence of a current disability 
[citation omitted]; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claim.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disability at issue.  

Service medical records reflect complaints findings of 
minimal tenderness in the lumbosacral spine.  In May 1981, he 
was found propped against a tree complaining of a lack of 
feeling and loss of feeling in his bilateral legs.  He gave a 
history of having fallen 20 feet as a child and having one 
vertebra missing.  Objectively, he had minimum tenderness  
bilaterally in the lumbosacral spine.  Deep tendon reflexes 
were 2+ and equal bilaterally.  Assessment was "? Hysterical 
reaction".  In November 1982 he was assessed with lower back 
pain and after falling again.  In May 1984, he fell down some 
stairs and landed on his tail bone.  Objectively, there was 
tenderness in the coccyx area but he was neurologically 
intact at that time.  Assessment was soft tissue injury.  
Separation examination, afforded early in November 1984, 
reflected an entirely normal spinal examination.

Apparently, still in November 1984 but after the separation 
medical examination, the veteran fell from a truck shortly 
before his actual separation from active duty.  He had full 
range of motion according to the emergency room report.  In 
December 1984, he was seen, and he was assessed with status 
post contusion to the spine.  On physical examination, 
straight leg raising was to 90 degrees; X-rays were within 
normal limits; deep tendon reflexes were 2+; and heel and toe 
walking was within normal limits.  

Thereafter, the veteran was affiliated with the National 
Guard.  In March 1988, he again registered low back 
complaints, on this occasion associated with grass drills but 
not with any more severe trauma.  Muscle strain was assessed 
on March 18th.  X-rays revealed no abnormality.  By the end 
of the month, March 29, 1988 outpatient treatment records 
reflect resolving muscle strain.  A July 1988 National Guard 
general medical examination revealed an entirely normal 
spine; negative point tenderness was even noted along with 
good range of motion.  Several years later, another National 
Guard examination was afforded in September 1992 and reported 
a spine within normal limits.  Interim National Guard medical 
records from July 1998 are silent as to complaints, findings 
or diagnoses relating to the veteran's lumbar spine.  The 
veteran was afforded a VA examination in August 1993; which 
again reported an entirely normal lumbar spine.  

At a May 1995 examination, the veteran registered chief 
complaints associated with his lumbar spine along with a 
history of chronic low back complaints.  Degenerative joint 
disease of the lumbar spine was noted on X-rays of May 1995.  

As noted above, the claims file also includes the records of 
the award of Social Security (SSA) benefits in December 1998 
as well as recent VA medical records.  

The SSA decision reflects a reported history provided by the 
veteran that associates all his lumbar pain to his fall in 
1985 [sic].  In other contexts, see e.g. May 1995 VA 
examination, the veteran asserted that his lumbar spine 
pathology is associated with the incident, which was 
ordinarily reported as occurring in 1985 but actually 
occurred in November 1984.  The Board observes that November 
1997 VA medical records, including a MRI and myelogram 
studies, produced diagnoses of diffuse disc bulging at L3/4, 
L4/5 and L5/S1 with degenerative changes of bilateral facets 
causing some narrowing of the inferior aspect of both neural 
foramina at those levels.  Significantly, there was some 
degree of congenital spinal stenosis and also spina bifida 
occulta.  EMG studies were normal.   

In this case, the preponderance of the evidence is against 
entitlement to service connection for a lumbosacral strain 
with nerve root irritation.  The evidence plainly 
demonstrates that the veteran's lumbar complaints in service 
were acute and transitory.  In reaching this conclusion, the 
Board observes, in addition to the absence of chronic 
findings in service, that the medical record from July 1988 
through August 1993 reflect the absence of lumbar back 
pathology at all.  Those latter records span a considerable 
period and weigh against the assertion that the veteran had a 
chronic lumbar back condition since service and, because such 
records clearly pore over the lumbar spine, they reinforce 
the conclusion that any prior back complaints had resolved. 

It should also be noted that congenital or developmental 
defects, refractive error of the eye, personality disorders, 
and mental deficiency as such are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c).  The medical record from July 1988 through August 
1993, reflecting the absence of lumbar back pathology at all, 
likewise, support the absence of any permanent worsening (as 
opposed to a temporary flare up) during service.

The Board notes that the lay opinion as to medical matters, 
no matter how sincere, is without probative value because a 
lay person, is not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

Apart from the veteran's direct assertions, the recent 
medical evidence (since 1995) includes several references to 
the 1985 [sic] fall from a truck.  No medical examiner 
associated the veteran's current back complaints to service.  
The Board observes that a private neurosurgery report 
indicated that the veteran had suffered a motor vehicle 
accident in 1985 at which time he injured his back, which is 
somewhat of an oblique association.  However, that medical 
examiner clearly did not review the entire medical record or 
he would have seen that the claimed precipitating injury 
occurred in 1984.  It is also clear that he was relying on 
history as provided by the veteran because he failed to 
reference the subsequent examinations.  The United States 
Court of Appeals for Veterans Claims (hereinafter, "Court") 
has held that "[e]vidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence' . . . ." and that "[a medical] 
opinion based upon an inaccurate factual premise has no 
probative value."  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  The Board additionally observes that the date of 
onset or any potential relationship of the veteran's back 
complaints to  his military service is of minimal, if any 
concern, in the context of an SSA determination that is more 
concerned with the presence of a disability during a period 
that SSA benefits are claimed.  Moreover, SSA determinations 
are not controlling with respect to VA determinations.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).  

ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
lumbosacral strain with nerve root irritation is granted, 
and, to this extent only, the appeal is granted.

Entitlement to service connection for lumbosacral strain with 
nerve root irritation is denied. 


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

